Citation Nr: 1749375	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) prior to April 29, 2016, and entitlement to a rating in excess of 50 percent from that date.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).

3. Entitlement to a sleep disorder, to include as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970 and from November 1974 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's claims file is now in the jurisdiction of the Albuquerque, New Mexico RO.

These matters were previously before the Board in April 2016.  At that time, the Board broadened the Veteran's claim for service connection for sleep apnea to service connection for a sleep disorder more generally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also remanded both claims for additional development at that time.

In October 2016, the Ro issued a rating decision that granted an increased rating of 50 percent for the Veteran's service-connected PTSD, effective April 29, 2016.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also now finds that entitlement to TDIU has been raised by the record.  Consequently, that issue has been added to the list of issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As previously discussed, the issue of entitlement to TDIU has been raised by the record.  In correspondence between the Veteran and his Senator from March 2013, the Veteran stated that he was now 100 percent unemployable.  Similarly, in September 2013, the Veteran's private physician indicated that the increase in the Veteran's PTSD condition was evidenced by his then recent loss of his job and his work performance prior to his termination.  Consequently, the Board finds that this matter should be remanded to appropriately develop the Veteran's claim for TDIU, including obtaining any records from the Veteran's employer regarding how his service-connected conditions, particularly his PTSD, affected his job performance.  Because this development is likely to provide information about how the Veteran's PTSD symptoms affected his life and work during the appeal period, the Board finds that the issue of an increased rating for PTSD should be decided after this development has been completed.

The Board also finds that additional clarification of the VA opinion with regard to the Veteran's sleep disorder is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner opined that it was less likely than not that the Veteran's sleep disorder was incurred in or caused by the Veteran's service.  The rationale provided for this portion of the opinion was that the Veteran had admitted to having sleeping problems prior to service.  This does not appear to be consistent with the evidence.  At the time of his physical in preparation for his retirement, the Veteran indicated that he had a history of sleep walking as a child.  The Veteran also indicated that he had frequent trouble sleeping and trouble sleeping for years on his report of medical history at the time of his retirement in 2000.  The Veteran's medical records from his original entry into service in 1968 and his return to active service in 1974 do not indicate that he had a history of trouble sleeping at the times his periods of active duty began.  Consequently, the Board finds that the opinion with respect to direct service connection is based on an incorrect factual premise, and is insufficient to guide the Board's decision.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).
Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice concerning the requirements to establish TDIU in accordance with the Veterans Claims Assistance Act.

2. Request appropriate information from the Veteran regarding his work history, salary, and educational history, and the effects of his service-connected disabilities, particularly his PTSD, on his employment and ability to follow a substantially gainful course of employment.

3. Obtain and associate with the claims file any updated or otherwise outstanding VA treatment records that are not already associated with the claims file.

4. Arrange for an addendum opinion regarding the Veteran's sleep disorder condition from the examiner who provided the April 2016 opinion.  If the April 2016 examiner is unavailable, arrange for an opinion from an appropriate substitute examiner.  If it is determined that an examination of the Veteran is necessary to provide the requested opinions, then such should be scheduled.  The Veteran's complete claims file, including a copy of this remand, should be made available for the examiner's review in preparation for the opinion.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was incurred in or caused by the Veteran's service.  In this regard, the examiner's attention is particularly called to the statements recorded by the Veteran on his May 2000 report of medical history prepared in anticipation of his retirement from active service.

(b) Alternatively, the examiner should state whether the Veteran's sleep disorder clearly and unmistakably pre-existed his service.  If so, the examiner should cite to the evidence in the record that demonstrates clearly and unmistakably that the Veteran's sleep disorder predates his service.  Additionally, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service aggravated the Veteran's pre-existing sleep disorder beyond its ordinary course of progression.

The examiners should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




